Case 2:20-cv-06953-DSF-E Document 24 Filed 10/05/20 Page 1 of 1 Page ID #:125




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   HALMA INVESTMENT                      CV 20-6953 DSF (Ex)
   HOLDINGS LIMITED,
       Plaintiff,                        Order DISMISSING Case for
                                         Lack of Subject Matter
                    v.                   Jurisdiction

   JUAN ANTONIO BONEL
   BORSSEN, et al.,
       Defendants.



      Plaintiff is a corporation incorporated and headquartered in the
   United Kingdom that has sued a mix of United States, Spanish,
   Swedish, Luxembourgish, and Cypriot Defendants in this Court based
   on diversity jurisdiction. However, there is no diversity jurisdiction in
   a case with an alien on one side and a mix of United States citizens and
   aliens on the other. Craig v. Atl. Richfield Co., 19 F.3d 472, 476 (9th
   Cir. 1994) (“[T]he case involved a single foreign plaintiff . . . and
   numerous foreign defendants (in addition to U.S. defendants), thereby
   defeating diversity.”).

      Therefore, the case is DISMISSED for lack of subject matter
   jurisdiction.

      IT IS SO ORDERED.



   Date: October 5, 2020               ___________________________
                                       Dale S. Fischer
                                       United States District Judge
